9/19/2019                    The Willy Report:
                              Case             proof of massive fraudulent
                                        1:19-cv-09236              Documenttrading activity
                                                                                     1-28at Mt.Filed
                                                                                                Gox, and how it has affected
                                                                                                       10/06/19         Page the price
                                                                                                                                   1 ofof Bitcoin
                                                                                                                                          16 | The Willy Report


   The Willy Report



   The Willy Report: proof of massive fraudulent trading activity at Mt. Gox, and how it has
   aﬀected the price of Bitcoin
   Posted on May 25, 2014


   Somewhere in December 2013, a number of traders including myself began noticing suspicious bot behavior on
   Mt. Gox. Basically, a random number between 10 and 20 bitcoin would be bought every 5-10 minutes, non-stop,
   for at least a month on end until the end of January. The bot was dubbed “Willy” at some point, which is the name
   I’ll continue to use here. Since Willy was buying in such a recognizable pattern, I figured it would be easy to find in
   the Mt. Gox trading logs that were leaked about two months ago (there’s a torrent of the data here). However, the
   logs only went as far as November 2013; luckily, I was able to detect the buying pattern in the last few days of
   November. Below is a compiled log of its trades on the last two days of November (from the file “2013-
   11_mtgox_japan.csv”):


   29-11-2013     0:07   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   16.61124644    Fiat:    18709.31
   29-11-2013     0:12   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   17.49854918    Fiat:    19402.8
   29-11-2013     0:20   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   12.01301395    Fiat:    13346.46
   29-11-2013     0:30   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   14.04190796    Fiat:    15172.05
   29-11-2013     0:33   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   18.03482617    Fiat:    19785.76
   29-11-2013     0:38   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   10.02069695    Fiat:    11011.54
   29-11-2013     0:47   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   16.80501168    Fiat:    18256.07
   29-11-2013     0:56   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   13.46333525    Fiat:    15078.58
   29-11-2013     1:01   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   14.60390798    Fiat:    16324.46
   29-11-2013     1:10   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   18.89383201    Fiat:    21909.61
   29-11-2013     1:15   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   12.63500728    Fiat:    14339.39
   29-11-2013     1:21   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   15.36861265    Fiat:    17395.3
   29-11-2013     1:30   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   13.69985504    Fiat:    15469.14
   29-11-2013     1:40   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   16.24860284    Fiat:    18411.35
   29-11-2013     1:46   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   13.08811052    Fiat:    14901.38
   29-11-2013     1:53   -   UID:   817985   Type:   buy   Currency:    USD   BTC:   15.95674773    Fiat:    18116.97
   29 11 2013     2 01       UID    817985   T       b     C            USD   BTC    13 37224115    Fi t     15224 97




   Some notes on how I obtained this data: first, I removed all exact duplicate entries from the log. As noted in an
   earlier analysis, trades that involved a user ID “THK” – whose likely role was to facilitate cross-currency trades –
   were erroneously duplicated in the logs. Second, since the log contains an entry for each individual user-to-user
   trade, I aggregated every pair of trades involving the same user that occurred within 2 seconds from each other,
   assuming these belonged to the same market buy/sell (2 seconds to account for trading engine lag, which God
   knows was sometimes enormous on Mt. Gox).

   You may note that these are actually multiple user IDs (denoted with “UID”); Willy was not a single account, its
   trading activity was spread over many accounts. Perhaps this is why others had been unable to find him in the
   database: there were plenty of people who knew of its existence (in fact the OP of this thread allegedly coined the
   name “Willy”). I noticed here that all of these accounts had one thing in common; the User_Country and
   User_State field both had “??” as entry. This was unusual. Normally, these fields contained country/state FIPS
   codes (for verified users?), nothing (unverified users?), or “!!” (users who failed verification or suspicious users?).

   So I went back and gathered all of these “??” users, aggregated their trades, and summed the amount of BTC that
   each of these accounts bought (they never performed a single sell). They seamlessly connected to each other: when
   one user became inactive, the next became active usually within a few hours. Their trading activity went back all
   the way to September 27th. The full record of trades you can see below:

https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   1/16
9/19/2019                    The Willy Report:
                              Case             proof of massive fraudulent
                                        1:19-cv-09236              Documenttrading activity
                                                                                     1-28at Mt.Filed
                                                                                                Gox, and how it has affected
                                                                                                       10/06/19         Page the price
                                                                                                                                   2 ofof Bitcoin
                                                                                                                                          16 | The Willy Report
   27-9-2013     13:41   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    37.77728716 Fiat: 5183.15
   27-9-2013     13:42   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    77.11243579 Fiat: 10615.65
   27-9-2013     13:50   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    124.3094863 Fiat: 17103.01
   27-9-2013     13:58   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    66.22492678 Fiat: 9138.56
   27-9-2013     14:05   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    14.4184561 Fiat: 1988.84
   27-9-2013     14:15   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    56.42944454 Fiat: 7783.81
   27-9-2013     14:27   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    121.28227578 Fiat: 16724.02
   27-9-2013     14:35   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    92.07404119 Fiat: 12697.49
   27-9-2013     14:48   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    48.47025594 Fiat: 6683.61
   27-9-2013     14:56   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    23.31089719 Fiat: 3203.12
   27-9-2013     15:07   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    39.54104527 Fiat: 5454.27
   27-9-2013     15:18   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    21.27506283 Fiat: 2933.12
   27-9-2013     15:32   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    72.26039654 Fiat: 9966.66
   27-9-2013     15:43   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    87.01885501 Fiat: 12003.33
   27-9-2013     15:48   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    144.3968184 Fiat: 19918.03
   27-9-2013     16:01   -   UID:   807884    Type:        buy   Currency:   USD   BTC:    61.32151277 Fiat: 8461.08
   27 9 2013     16 08       UID    807884    T            b     C           USD   BTC     49 70599427 Fi t 6859 43




                                    Free to start.
                                    Free for life.


                                      Build your website




                                                                               REPORT THIS AD                                    REPORT THIS AD




   And a compilation of when each account was active, how much BTC they bought, and how much USD they spent,
   with some totals at the bottom:


   User_ID: 807884
   User: a6e1c702-e6b2-4585-bdaf-d1f00e6e7db2
   Start: 27-9-2013 13:41
   End: 1-10-2013 0:30
   BTC bought: 17650.499699839987
   USD spent: 2500000.0


   User_ID: 658152
   User: c1ac7aeb-ac34-49cd-8363-c4bcb36a2b9f
   Start: 10-10-2013 0:49
   End: 15-10-2013 1:53
   BTC bought: 17348.26542219
   USD spent: 2500000.0


   User_ID: 659582
   User: b337d02a-ccd5-4323-933d-35e59d228825




   So basically, each time, (1) an account was created, (2) the account spent some very exact amount of USD to
   market-buy coins ($2,500,000 was most common), (3) a new account was created very shortly after. Repeat. In
   total, a staggering ~$112 million was spent to buy close to 270,000 BTC – the bulk of which was bought in
   November. So if you were wondering how Bitcoin suddenly appreciated in value by a factor of 10 within the span
   of one month, well, this may be why. Not Chinese investors, not the Silkroad bust – these events may have
   contributed, but they may not have been main reason. But more on that later.

   At this point, I noticed that the first Willy account (created on September 27th) unlike all the others had some
   crazy high user ID: 807884, even though regular accounts at that point only went up to 650000 or so. So I went
   looking for other unusually high user IDs within that month, and lo and behold, there was another time-traveller
https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   2/16
9/19/2019                   The Willy Report:
                             Case             proof of massive fraudulent
                                       1:19-cv-09236              Documenttrading activity
                                                                                    1-28at Mt.Filed
                                                                                               Gox, and how it has affected
                                                                                                      10/06/19         Page the price
                                                                                                                                  3 ofof Bitcoin
                                                                                                                                         16 | The Willy Report
   account with an ID of 698630 – and this account, after being active for close to 8 months, became completely
   inactive just 7 hours before the first Willy account became active! So it is a reasonable assumption that these
   accounts were controlled by the same entity. Account 698630 actually had a registered country and state: “JP”,
   “40” – the FIPS code for Tokyo, Japan. So I went and compiled all trades for this account. For convenience, I will
   dub this user “Markus”. Its trades are as follows:


   14-2-2013     3:37   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     2500.00000006 Fiat: 6600.01
   14-2-2013     3:37   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     2500.00000003 Fiat: 258373.84
   14-2-2013     3:39   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     500.0 Fiat: 187.76
   14-2-2013     3:42   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     500.00000003 Fiat: 16.06
   14-2-2013     3:53   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     500.0 Fiat: 2279.47
   14-2-2013     3:54   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     499.99999999 Fiat: 400.44
   14-2-2013     3:56   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     499.99999999 Fiat: 2.04
   14-2-2013     3:57   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     500.00000001 Fiat: 192.08
   14-2-2013     3:58   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     2500.00000004 Fiat: 1012.72
   14-2-2013     4:15   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     499.99999997 Fiat: 1565.39
   14-2-2013     4:16   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     1000.0 Fiat: 19961.94
   14-2-2013     4:18   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     1000.0 Fiat: 104.08
   14-2-2013     4:23   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     2000.00000035 Fiat: 2133.29
   14-2-2013     4:25   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     2499.99999998 Fiat: 35675.81
   14-2-2013     4:37   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     1000.00000005 Fiat: 29962.32
   14-2-2013     4:40   -   UID:   698630   Type:   buy   Currency:   USD    BTC:     768.51248974 Fiat: 504.59
   19 2 2013     1 00       UID    698630   T       b     C           USD    BTC      331 36211505 Fi t 11577 17




   There were several peculiar things about Markus. First, its fees paid were always 0 (unlike Willy, who paid fees as
   usual). Second, its fiat spent when buying coins was all over the place, with seemingly completely random prices
   paid per bitcoin. For reference, Markus is the “Glitch in the System” user in this excellent Gox DB visualization
   (on that note, all of the Willy accounts are the “Greater Fools” with just big green blotches around Oct-Nov). Upon
   further inspection of the log, it became clear what was the cause of these seemingly random values:




                                                                            REPORT THIS AD                                       REPORT THIS AD




https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   3/16
9/19/2019                   The Willy Report:
                             Case             proof of massive fraudulent
                                       1:19-cv-09236              Documenttrading activity
                                                                                    1-28at Mt.Filed
                                                                                               Gox, and how it has affected
                                                                                                      10/06/19         Page the price
                                                                                                                                  4 ofof Bitcoin
                                                                                                                                         16 | The Willy Report
   In this table, the first two trades (buy/sell pairs) are by some regular user with ID 238168. In the second trade,
   this user buys 0.398 BTC for $15.13. The next trade is some large market buy by Markus (ID 698630): note how
   the “$15.13” value from the previous trade seems to “stick”; regardless of the volume of BTC bought, the value paid
   is always $15.13. This is speculation, but perhaps for Markus, the “Money” spent field is in fact empty, and the
   program that generates the trading logs simply takes whatever value was already there before. In other words,
   Markus is somehow buying tons of BTC without spending a dime. Interestingly, Markus also sells every now and
   then, and for some reason the price values are correct this case. His biggest sell occurred on June 2nd. I’ve
   analyzed these trades separately here:


   2-6-2013     8:22   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     1998.98799992 Fiat: 254788.4
   2-6-2013     8:23   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     999.99999997 Fiat: 127026.48
   2-6-2013     8:23   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     1000.0 Fiat: 127002.4
   2-6-2013     8:24   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     1000.0 Fiat: 127018.51
   2-6-2013     8:24   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     1000.0 Fiat: 127001.35
   2-6-2013     8:24   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     1000.00000005 Fiat: 127004.44
   2-6-2013     8:24   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     1000.0 Fiat: 127000.0
   2-6-2013     8:24   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     1000.00000003 Fiat: 127001.4
   2-6-2013     8:24   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     1000.0 Fiat: 127000.0
   2-6-2013     8:24   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     999.99999998 Fiat: 126894.45
   2-6-2013     8:24   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     1000.0 Fiat: 126500.0
   2-6-2013     8:25   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     999.99999998 Fiat: 126417.04
   2-6-2013     8:26   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     995.0 Fiat: 125339.88
   2-6-2013     8:26   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     1847.3314792 Fiat: 231285.05
   2-6-2013     8:28   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     694.77000953 Fiat: 86753.84
   2-6-2013     8:30   -   UID:   698630   Type:   sell   Currency:   USD    BTC:     1766.9595302 Fiat: 215912.72
   2 6 2013     8 32       UID    698630   T         ll   C           USD    BTC      2344 29615506 Fi t 283975 16



   Sell 31k BTC, receive $4 million, re-buy 15k BTC, spend nothing. Awesome! Here is the corresponding chart for
   this day, just to show that these trades (from 8:00 to 10:00 am) actually occurred “on-market”, and had a
   significant effect on the price.

   Some totals compiled for Markus:


   Start: 14-2-2013 3:37
   End: 27-9-2013 6:16
   User_ID: 698630
   User: b2853e3c-3ec0-4fa5-8231-d21e2fd13330

   BTC   bought: 335203.83080579044
   USD   spent: $??.??
   JPY   spent: 0.0
   EUR   spent: €2110.46

   BTC   sold: 37575.39028677996
   USD   received: $4,018,376.87
   JPY   received: ¥2,744,463.91
   EUR   received: 0.0




                                                                            REPORT THIS AD                                       REPORT THIS AD




https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   4/16
9/19/2019                  The Willy Report:
                            Case             proof of massive fraudulent
                                      1:19-cv-09236              Documenttrading activity
                                                                                   1-28at Mt.Filed
                                                                                              Gox, and how it has affected
                                                                                                     10/06/19         Page the price
                                                                                                                                 5 ofof Bitcoin
                                                                                                                                        16 | The Willy Report
   Another net ~300,000 BTC bought. Combined with Willy’s buys, that’s around 570,000 BTC in total. Although
   there are no trading logs after November, Willy was observed by multiple traders to be active for the most part of
   December until the end of January as well. Although this was at a slower, more consistent pace (around 2000 BTC
   per day), it should roughly add up to another 80,000 BTC or so bought. So that’s a total that’s suspiciously close
   to the supposedly lost ~650,000 BTC.


   So… hacker, or inside job?
   At this point, I guess the straightforward conclusion would be that this is how the coins were stolen: a hacker
   gained access to the system or database, was able to assign himself accounts with any amount of USD at will, and
   just started buying and withdrawing away. This is in line with what GoxDox.org reported last month (they leaked
   the Sunlot court filing, so clearly they have some inside info). After all, the constant creation of new Willy accounts
   seems almost intended to avoid detection. Unverified BTC withdrawals may have been possible until late 2013 (I
   could not find any exact data on this), or perhaps the “??” location values in the database (unlike the usual empty
   or “!!” values for unverified users) were able to fool the system into thinking this user was verified. However, there
   are a lot of things that don’t add up with this theory; in fact there is a ton of evidence to suggest that all of these
   accounts were controlled by Mt. Gox themselves.

   First, the obvious: Markus has Tokyo, Japan as its registered location. But any hacker could edit a DB entry to try
   and frame someone (or even be located in Tokyo, however unlikely). However, none of the Willy accounts until
   November appear in the leaked balance summary at the time of collapse, and there seem to be no corresponding
   withdrawals for those amounts of bitcoin bought. Markus does have a balance: around 20 BTC and small amounts
   of EUR, JPY and PLN. No USD balance. In other words, only currencies for which Mt. Gox actively controlled
   bank accounts.

   The next piece of evidence is perhaps more convincing. For some months in 2013, there were two versions of
   trading logs in the leaked database: a full log, and an anonymized log with user hashes and country/state codes
   removed. For April 2013, there was a .zip file which contained one such anonymized log – this is speculation, but
   one use of this may have been to send off to auditors/investors to show some internals. Upon closer inspection, it
   turns out the full and anonymized versions of all the logs differ in two, and ONLY two ways:

     1. User hashes and country/state codes are removed.
     2. Markus’ out-of-place user ID (698630) is changed to a small number (634), and its strange
        fixed “Money” values are corrected to the expected values.

   Interesting detail: from the 2011 leaked account list, the user with ID 634 has username “MagicalTux”. Compare
   these two tables:




                                                            The “fixed” file has an earlier creation date than the full log, so it could not
                                                            have been a reporting bug that was fixed later. Everything points to these
                                                            values having been manually edited, presumably to erase traces of
                                                            suspicious activity. Although another possibility is that it is actually the
                                                            other way around – the correct log with earlier creation date was the

https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   5/16
9/19/2019                  The Willy Report:
                            Case             proof of massive fraudulent
                                      1:19-cv-09236              Documenttrading activity
                                                                                   1-28at Mt.Filed
                                                                                              Gox, and how it has affected
                                                                                                     10/06/19         Page the price
                                                                                                                                 6 ofof Bitcoin
                                                                                                                                        16 | The Willy Report
                                                            original, and all other logs have been altered to a different ID not traceable
                                                            to MagicalTux to cover up fraud in a very lazy way (by setting all Money
                                                            spent to whatever was the last trade), and someone forgot there was still a
                                                            zip file lying around with the unaltered data.




                                                                                                                                  REPORT THIS AD




   Another thing: Willy seemed to be immune to network downtime.




                                                                                                                        The latest four trades displayed
                                                                                                                        in the bottom-right corner
                                                                                                                        showcase Willy’s typical trading
                                                                                                                        activity observed from December
                                                                                                                        onwards: a 10-20 BTC buy every
                                                                                                                        5-10 minutes. At a time no one
                                                                                                                        else was able to trade, be it via
                                                                                                                        API or otherwise, Willy was
                                                                                                                        somehow able to continue as if
                                                                                                                        nothing ever happened. This
                                                                                                                        makes it likely the bot was being
                                                                                                                        run from a local Mt. Gox server.
                                                                                                                        It is not impossible that a hacker
                                                                                                                        was able to install some kind of
                                                                                                                        rootkit on Mt. Gox’s servers and
                                                                                                                        ran the bot from there, but that
                                                                                                                        seems extremely unlikely.


   Before Markus
   Of course, I was curious to see if the April 2013 bubble was just as fake as the November 2013 bubble was (as
   should be evident from the above data, and the more detailed price analysis below). Although I could find no clear
   single buy bot active during the February-April run up (Markus bought a significant amount of coins, but not
   enough to sustain the prolonged rally), there was still tons of suspicious activity in the log. When browsing
   through the trading data sorted by user ID, I noticed a huge number of active “Japan” users with very low user IDs
   (<1000). None were paying fees. Odd to say the least, so I investigated further. Turns out a lot of these trades
https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   6/16
9/19/2019                  The Willy Report:
                            Case             proof of massive fraudulent
                                      1:19-cv-09236              Documenttrading activity
                                                                                   1-28at Mt.Filed
                                                                                              Gox, and how it has affected
                                                                                                     10/06/19         Page the price
                                                                                                                                 7 ofof Bitcoin
                                                                                                                                        16 | The Willy Report
   followed a very distinct pattern, and were unlikely to have been executed by their original account holders, but
   rather these accounts were “hijacked” in some way. The image below shows an example of this pattern:

                                                                                                                        First, a user with ID 179200
                                                                                                                        (highlighted; it is always this
                                                                                                                        user as far as I can tell) buys
                                                                                                                        some very exact amount of JPY
                                                                                                                        worth of BTC (in this case JPY
                                                                                                                        24000) from regular users.
   Immediately after, a mysterious low-ID JP user also buys up some exact amount of JPY worth of BTC (always
   several times more than what user 179200 bought). This happens over and over again, for different low-ID users.
   But here’s the interesting thing: the user _hashes_ for these low ID JP users do not add up with the user hashes of
   the original account holders. Look at this:




                                                                           REPORT THIS AD                                        REPORT THIS AD




                                                                                                                        The data is sorted by user ID.
                                                                                                                        Highlighted is the likely original,
                                                                                                                        legit user making a legit trade.
                                                                                                                        The hash is different from the
                                                                                                                        fraudulent user (who has “JP” as
                                                                                                                        region and does not pay fees).
                                                                                                                        This rules out that these were
                                                                                                                        inactive accounts being
                                                                                                                        liquidated (the Mt. Gox terms of
                                                                                                                        service stated they had the right
                                                                                                                        to close accounts inactive for
   longer than 6 months). And as I said, these were not isolated cases. The first incidence seems to have been on
   August 9th, 2012, 08:54:58 GMT. These users were especially actively buying until April 2013, probably tens if not
   hundreds of thousands of coins (I haven’t analyzed that far) although sometimes selling (for JPY) as well. From
   May 2013 they became less active (to the point of insignificance for price movement), buying smaller amounts
   until July or so, when they start selling more than buying. The activity continues until the end of the data
   (November 2013).

   Interestingly, there was a post by MagicalTux on bitcointalk.org about him finding and fixing a bug, at a point in
   time about five hours after the first incidence of this phenomenon. And as it happens, most of these “hijacker”
   user hashes appear in the final balances file; all have only some very small JPY balance. So they at least satisfy the

https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   7/16
9/19/2019                  The Willy Report:
                            Case             proof of massive fraudulent
                                      1:19-cv-09236              Documenttrading activity
                                                                                   1-28at Mt.Filed
                                                                                              Gox, and how it has affected
                                                                                                     10/06/19         Page the price
                                                                                                                                 8 ofof Bitcoin
                                                                                                                                        16 | The Willy Report
   first two conditions for triggering the bug explained in that post. There is a possibility that the bug was not fully
   fixed and that this activity was an exploit of it.


   After Willy – Speculation
   Since there are no logs past November 2013, the following arguments are largely based on personal speculation,
   and that of other traders, with less hard evidence attached to them. Take them however you will. I’m sure a lot of
   this will be proven wrong, but hopefully it will give some insight into what transpired in Mt. Gox’s final days.

   Based on my own personal observations, Willy continued to be active until January 26th: buying up 10-20 BTC
   every 5-10 minutes, for around 100 BTC per hour. It was not active all the time, but the majority of it. January was
   when things truly went awry for Mt. Gox; more and more withdrawals were getting stuck, and faced with
   information that JPY withdrawals (which had been instant until that point) were also getting unreasonably
   delayed, people began panic-buying their way out of Gox. Combined with Willy still being active, this caused the
   spread between Gox and other exchanges to get completely out of hand. At the pinnacle of it, on January 26th,
   Willy suddenly became inactive – and with it, the price retraced back to a more reasonable spread with the other
   exchanges. Shortly after – on February 3rd to be precise – it seemed as if Willy had begun to run in reverse,
   although with a slightly altered pattern: it seemed to sell around 100 BTC every two hours. The hourly chart shows
   this quite well; there was almost no other trading volume for two days straight, so we saw a very straight declining
   slope on the chart.




                                                                                                                        It didn’t take long for reverse-
                                                                                                                        Willy to increase its pace. More
                                                                                                                        than likely, the entire dump
                                                                                                                        down to double digits was the
                                                                                                                        handy work of this dumping bot.
                                                                                                                        Peter R, another trader, came to
                                                                                                                        the same conclusion
                                                                                                                        independently from me in his
   excellent analysis that may just be very close to the truth. It would be one explanation for why none of the Willy
   accounts had a final balance despite all of their buying and no trace of BTC withdrawals: they were all dumped
   back on the market. The volume numbers seem to roughly match up. Where did the fiat go then? Into Mt. Gox’s
   reported fiat assets, possibly. You may remember they all but halted JPY withdrawals in early January, yet
   somehow cleared ALL pending JPY withdrawals the day they shut down in late February. This proves their
   original reason for the delays (currency conversion issues) were BS; they simply had no fiat left. Yet somehow they
   had enough fiat for withdrawals the day they shut down, which was after the dumping already started. But, again,
   speculation.




https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   8/16
9/19/2019                  The Willy Report:
                            Case             proof of massive fraudulent
                                      1:19-cv-09236              Documenttrading activity
                                                                                   1-28at Mt.Filed
                                                                                              Gox, and how it has affected
                                                                                                     10/06/19         Page the price
                                                                                                                                 9 ofof Bitcoin
                                                                                                                                        16 | The Willy Report




                                                                           REPORT THIS AD                                        REPORT THIS AD




   There’s some additional evidence on the chart that a dump bot may have been at play. At several points in time,
   starting from Feb. 18th, it seemed that some bot was programmed to sell down to various fixed price levels. The
   most obvious cases are shown in these images.

                                                                                                                        From Feb. 18th (top) and from
                                                                                                                        Feb. 19th (bottom): every time
                                                                                                                        someone put a bid at or above
                                                                                                                        USD $248.15 and $261.2239,
                                                                                                                        respectively, it would get
                                                                                                                        dumped into at most a few
                                                                                                                        minutes later (see e.g. this post
                                                                                                                        from someone who noticed the
                                                                                                                        same thing). These seem like
                                                                                                                        random price-points at first, but
                                                                                                                        at that point in time, $248.15
                                                                                                                        corresponded to exactly JPY
                                                                                                                        26000,

                                                                                                                        and $261.2239 corresponded to
                                                                                                                        exactly EUR 195.

                                                                                                                        But here’s the kicker: NONE of
                                                                                                                        the sell dumps were performed
                                                                                                                        in their respective currency
                                                                                                                        pairs; ALL were in USD. It
                                                                                                                        suggests that whoever was selling
                                                                                                                        (1) had some way to convert USD
                                                                                                                        to JPY/EUR in a frictionless way,
                                                                                                                        and/or (2) needed these
                                                                                                                        currencies to be at a fixed price
   for some reason. After reading this log about possible insider trading from anarchystar, who is closely involved in
   the Mt. Gox legal proceedings, (2) may in fact have been the purpose: perhaps Mt. Gox was offering a fixed buy-in
   price for JPY or EUR-based investors. In either case, only Mt. Gox executing these sell trades makes sense.
   Furthermore, in an IRC log where someone was impersonating MagicalTux by hijacking his nick, Charlie Shrem
   asks if he needs some liquidity. This was at a time withdrawals were already halted. Clearly, Mt. Gox was

https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   9/16
9/19/2019                  The Willy Report:
                            Case             proof of massive fraudulent
                                     1:19-cv-09236              Document trading activity
                                                                                  1-28at Mt. Gox, and
                                                                                          Filed       how it has affected
                                                                                                   10/06/19         Page  the price
                                                                                                                               10 ofofBitcoin
                                                                                                                                       16 | The Willy Report
                                                                                                                        accepting fiat injections – it
                                                                                                                        seems reasonable to assume this
                                                                                                                        liquidity came in the form of
                                                                                                                        cheap BTC being bought.




                                                                                                                                                                     REPORT




   Additional factoid: a month or two ago, someone put up a site that aggregated the data from the leaked DB and
   allowed one to traverse the data easily, with rankings for best and worst traders, etc. One page of it is archived
   here. It had the (undoubtedly ironically intended) domain name “mark-karpeles.com”. It seems the site was fairly
   quickly removed, and “mark-karpeles.com” now redirects directly to the official mtgox.com. Barring an unlikely
   sudden change of heart by the creator from trying to expose fraud at Mt. Gox to supporting it, somebody may have
   threatened legal action or paid big bucks to get it under their control. In other words, someone was pretty
   desperate to prevent the data from becoming public. Update: the owner of mark-karpeles.com removed the site
   because he was being threatened. This was written in the pastebin that mark-karpeles.com points to since May
   26th, which is now also removed.


   The Effect on the Bitcoin Price
   So how did all of this trading activity affect the price of Bitcoin as a whole? The answer is, unfortunately,
   enormously. I will be placing some historical charts from bitcoincharts.com along the Markus and Willy trade data
   where buying was most aggressive, which is basically from 15:14, July 28th, 2013 until the end of November. You
   can double-check exactly when and how many coins were bought using the logs near the top of this report, and/or
   match them against historical trading data from Mt. Gox’s public API. All of these trades actually occurred.

                                                                                                                        The huge volume spike on July
                                                                                                                        28 15:14 is where the big buying
                                                                                                                        starts. 15,000 coins get bought in
                                                                                                                        the span of 30 minutes.
                                                                                                                        According to the trade data,
                                                                                                                        buying continues until the 31st,
                                                                                                                        15:55. After a four day pause,
                                                                                                                        there’s some small buying on
                                                                                                                        August 5th, but it really picks up
                                                                                                                        again on the 12th at 21:32.
                                                                                                                        Buying continues on-and-off,
   with some large spikes especially on the 19th, 27th and the 30th, where ten of thousands of coins are bought.
https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/      10/16
9/19/2019                  The Willy Report:
                            Case             proof of massive fraudulent
                                     1:19-cv-09236              Document trading activity
                                                                                  1-28at Mt. Gox, and
                                                                                          Filed       how it has affected
                                                                                                   10/06/19         Page  the price
                                                                                                                               11 ofofBitcoin
                                                                                                                                       16 | The Willy Report
   Basically, all the huge green volume spikes in the above chart are the handiwork of Markus, and Markus alone.

   Something for the TA people:

                                                                                                                        Note the date, which is the
                                                                                                                        moment we broke the post-April
                                                                                                                        bubble downtrend.




                                                                                                                                                                     REPORT




                                                                                                                        In September, a few thousand
                                                                                                                        coins were bought on the 2nd
                                                                                                                        and 3rd, and then nothing until a
                                                                                                                        lot was bought on the 9th, then
                                                                                                                        on the 11th through early 13th. In
                                                                                                                        the period of inactivity, the price
                                                                                                                        finally got the chance to correct
                                                                                                                        from an overbought condition.
                                                                                                                        Unsurprisingly, price rose again
                                                                                                                        when Markus resumed buying,
                                                                                                                        then started falling again when
   Markus stopped on the 13th. There was no activity from Markus until late 26th/early 27th, where Markus made
   his final buys before handing the baton over to Willy, who would in turn continue aggressive, but much more
   constant, buying until early October 1st. Again, the price reflected this activity perfectly.

                                                                                                                        Then came October, with the
                                                                                                                        Silkroad shutdown crash on the
                                                                                                                        2nd. Price was flat for a while –
                                                                                                                        because Willy did not become
                                                                                                                        active until 10-10-2013 0:49.
                                                                                                                        Now, unlike Markus, Willy’s
                                                                                                                        buying was a lot more spread out
                                                                                                                        over time. Markus was active
                                                                                                                        sporadically, buying thousands
                                                                                                                        or tens of thousands of coins in
                                                                                                                        bursts, whereas Willy was active
   almost constantly, (at first) buying anywhere from 1 to 50 BTC at ~5-10 minute intervals. But even Willy would

https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/      11/16
9/19/2019                  The Willy Report:
                            Case             proof of massive fraudulent
                                     1:19-cv-09236              Document trading activity
                                                                                  1-28at Mt. Gox, and
                                                                                          Filed       how it has affected
                                                                                                   10/06/19         Page  the price
                                                                                                                               12 ofofBitcoin
                                                                                                                                       16 | The Willy Report
   sometimes have gaps of inactivity (usually a day or less). These show up nicely in the chart. Willy was not active
   for most of the 15th and not active for about 14 hours on the 22nd. Price goes flat in these intervals. On 24-10-
   2013 14:24, Willy becomes inactive for exactly a week, until 31-10-2013 14:44. As though perfectly timed, price
   crashes and growth stagnates.

                                                                                                                        Finally, November. Willy
                                                                                                                        continues buying at its ~1-50
                                                                                                                        BTC per ~5-10 minutes rate until
                                                                                                                        5-11-2013 7:48. From 5-11-2013
                                                                                                                        10:53, Willy ups the ante – ~10-
                                                                                                                        100 BTC is now bought at ~5-10
                                                                                                                        minute intervals, with many
                                                                                                                        bursts of hundreds or thousands
                                                                                                                        of BTC being bought at once.
                                                                                                                        This continues non-stop until 9-
                                                                                                                        11-2013 16:51. Willy becomes
   inactive for two days. Price crashes as if on cue. From 11-11-2013 14:04, Willy is back at its original pace, with
   occasional 100-1000+ BTC buys, until 16-11-2013 13:31.




                                      SHOP NOW



                                       *exclusions apply
                                                                           REPORT THIS AD                                        REPORT THIS AD




                                                                                                                        Short Willy inactivity until 17-11-
                                                                                                                        2013 2:57, with inevitable growth
                                                                                                                        stagnation. Then relatively stable
                                                                                                                        buying until 23-11-2013 8:35. A
                                                                                                                        day of inactivity, cue price
                                                                                                                        decline. Re-acivation on 24-11-
                                                                                                                        2013 9:16. Cue price growth. The
                                                                                                                        100-1000+ BTC buy bursts
                                                                                                                        finally end on 28-11-2013 15:10,
                                                                                                                        where Willy enters its final stage
                                                                                                                        that we all recognized (~10-20
   BTC every ~5-10 minutes). The reduced activity causes growth stagnation. And we all know what happened next.


   In closing


https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   12/16
9/19/2019                  The Willy Report:
                            Case             proof of massive fraudulent
                                     1:19-cv-09236              Document trading activity
                                                                                  1-28at Mt. Gox, and
                                                                                          Filed       how it has affected
                                                                                                   10/06/19         Page  the price
                                                                                                                               13 ofofBitcoin
                                                                                                                                       16 | The Willy Report
   I want to make clear that this report is not intended to make accusations, but rather to show the facts that can be
   extracted from the information that is available to the public, and stipulate that there is more than plenty of
   evidence to suspect that what happened at Mt. Gox may have been an inside job. What I hope to achieve by
   releasing this analysis into the wild is for the public to learn the truth behind what happened at Mt. Gox, how it
   affected the Bitcoin price, and hopefully for the individuals responsible for the massive fraud that occurred at Mt.
   Gox to be put to justice. Although the evidence shown in this report is far from conclusive, it can hopefully spur a
   more rigorous investigation into Mt. Gox’s accounting data, both by the public (using the leaked data) and the
   authorities (forensic investigation on the actual data).

   It needs to be recognized that, whether intentional or not (though plausible ignorance only goes so far), Mt. Gox
   has effectively been abusing Bitcoin to operate a Ponzi scheme for at least a year. The November “bubble” well
   into the $1000’s – and possibly April’s as well – was driven by hundreds of millions of dollars of fake liquidity
   pumped into the market out of thin air (note that this is equivalent to “with depositors’ money”). It is only natural
   that the Bitcoin price would deflate for around 5 months since its December peak, since there was never enough
   fiat coming in to support these kind of prices in the first place.

   In the interest of full disclosure: I’ve known of everything I wrote in this report since basically a day after the
   database was leaked, well over 2 months ago. I’m sure there are at least some other people that knew about it – I
   mean, it’s there in plain sight, in publicly available data, so it surprises me that no one else has come out with it
   until now. I specifically waited for the Goxless, free market to finally break the ongoing downtrend on its own
   strength before releasing it. Barring similar shenanigans at other exchanges (looking at you China) I think this
   means we may be at a “fair” valuation now, and that this knowledge will not hurt the price all that much.
   Hopefully, price can rise at a more controlled pace as more and more good news comes out; it will be much better
   for Bitcoin as a technology than the crazy volatility and outrageous valuations we’ve seen last year.


   *Update 26-05*
   I’d meant to disable commenting, but apparently that’s not possible with free WordPress, and comments have
   gotten stuck in “awaiting moderation”. Since I felt bad for the people who took the time to comment on the article
   I cleared them and opened commenting.

   I want to start off by saying I agree with a lot of the criticism on this article that’s appeared the Web; my
   conclusions were a bit too opinionated and perhaps exaggerated, and didn’t really fit the tone of the rest of the
   report, which was intended to be an objective account of my findings. I’ve corrected that with this update. Still, I
   stand by the most significant conclusion made: Willy was the cause for the November bubble. Sure, it didn’t do it
   all by itself, but it was the catalyst, and prevented price from coming down by effectively removing all selling
   pressure with its extremely constant buying (why market sell when you can place an ask order, and know it will be
   eaten into anyway?). In financial markets, sentiment is driven by price, much more so than the other way around.
   People see price skyrocketing, get euphoric, forget all the negative and assume the asset must be something
   absolutely amazing for people to place so much value in it (that, or they see an opportunity to “get rich quick”). It
   gets media attention, and sparks this whole positive feedback loop thing. A classic bubble in every way, really; but
   something has to light the fire, and subsequently prevent it from petering out.

   Some people have argued BTC China was in fact leading the market, because its price was always higher than Mt.
   Gox’s. This is just a personal opinion, but I think price has little to do with who is leading or not; it’s all about who

https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   13/16
9/19/2019                       The Willy Report:
                                 Case             proof of massive fraudulent
                                          1:19-cv-09236              Document trading activity
                                                                                       1-28at Mt. Gox, and
                                                                                               Filed       how it has affected
                                                                                                        10/06/19         Page  the price
                                                                                                                                    14 ofofBitcoin
                                                                                                                                            16 | The Willy Report
   makes the first move (breaking some resistance on large volume, or whatever, if Technical Analysis is your thing).
   If market X happened to be just a little more eager to buy than market Y, or had less ask liquidity (which I believe
   was the case for BTC China), prices will naturally reach a higher point than market Y. For the July-November
   period: on a minute scale, for every single large move (think the 15,000 coins bought on July 28th, for example),
   Mt. Gox was always, always, the first mover. BTC China seemed to react within 1 or 2 minutes, sometimes
   leading to a higher proportional rise in price, sure, but it was NEVER the first mover. In my eyes, this means Mt.
   Gox and not BTC China was leading the market.

                                                                                     ADVERTISING




                                      Advertisements


                                                                                                                                        ®
                                                                                                   USE MEMBERSHIP REWARDS
                                                                                                        PAY WITH POINTS
                                                                                                TO BOOK YOUR NEXT PREPAID HOTEL STAY.


                                         Free to start.
                                         Free for life.


                                            Build your website

                                                                                                                         BOOK NOW
                                                                                                                     Terms and conditions apply.

                                                                               REPORT THIS AD                                            REPORT THIS AD




   Share this:


        Twitter          Facebook


         Like
   8 bloggers like this.
   Gallery | This entry was posted in Uncategorized. Bookmark the permalink.




   74 Responses to The Willy Report: proof of massive fraudulent trading activity at Mt. Gox, and
   how it has aﬀected the price of Bitcoin

                Adam B. Levine (@GamerAndy) says:
                May 29, 2014 at 8:57 pm




https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   14/16
9/19/2019                  The Willy Report:
                            Case             proof of massive fraudulent
                                     1:19-cv-09236              Document trading activity
                                                                                  1-28at Mt. Gox, and
                                                                                          Filed       how it has affected
                                                                                                   10/06/19         Page  the price
                                                                                                                               15 ofofBitcoin
                                                                                                                                       16 | The Willy Report
             Would you like to come on Let’s Talk Bitcoin to discuss this tomorrow morning pacific time? Email
             adam@letstalkbitcoin.com



   Pingback: ⽐特币价格重现上涨趋势：⼀周涨幅达25% - 科技辣



   Pingback: Willy Report » Το ελληνικό στέκι του Bitcoin



   Pingback: The Geek’s Reading List – Week of May 30th 2014 | thegeeksreadinglist



   Pingback: Virtual Mining Bitcoin News » BitBlotter: Bitcoin Rallies Above $600; Dish Network Becomes Largest Company to Accept Bitcoins



             best tree service says:
             May 30, 2014 at 5:20 pm


             Asking questions are in fact pleasant thing if you are not understanding something completely, however this
             post offers nice understanding yet.



   Pingback: Virtual Mining Bitcoin News » Bitcoin’s $1,200 value allegedly manipulated by ‘Willy’ the bot



   Pingback: Random Thoughts: Bitcoin (part 2)



   Pingback: Bitcoin Recap: Growing Acceptance and User Growth Accompanied by Rally of Nearly 50% in a Fortnight



             RD says:
             June 7, 2014 at 5:37 pm


             thank you for this paper, I found it extremely thought provoking, fake trades in the time and sales seems to be a major
             weakness in the ALL decentralized exchange models, with *no central or honest clearing house* the tape can always be
             painted. Both by a single malicious bot, or a totally fractured exchange with outside market pricing, How would one know
             that a trade that crosses the tape was fiat backed or just hot air?



             Reyes says:
             June 8, 2014 at 6:26 am


             Greate post. Keep posting such kind of info on your page.


             Im really impressed by it.
             Hey there, You have done an excellent job.
             I’ll certainly digg it and for my part suggest to my friends.
             I am confident they will be benefited from this site.


                       Wola says:
                       June 11, 2014 at 11:07 pm


                       lol.. This answer could fit on almost ANY blog.
                       Seems like a bit or something..


                                 Wola says:
                                 June 11, 2014 at 11:08 pm

https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   15/16
9/19/2019                  The Willy Report:
                            Case             proof of massive fraudulent
                                     1:19-cv-09236              Document trading activity
                                                                                  1-28at Mt. Gox, and
                                                                                          Filed       how it has affected
                                                                                                   10/06/19         Page  the price
                                                                                                                               16 ofofBitcoin
                                                                                                                                       16 | The Willy Report
                                 bot*



   Pingback: No Doubt – 2014 is the Year of Bitcoin « Invests.com



   Pingback: Virtual Mining Bitcoin News » No Doubt – 2014 is the Year of Bitcoin



   Pingback: Why It’s Over For Litecoin | When Bitcoin Met Pete




   The Willy Report
                                         Create a free website or blog at WordPress.com.




https://willyreport.wordpress.com/2014/05/25/the-willy-report-proof-of-massive-fraudulent-trading-activity-at-mt-gox-and-how-it-has-affected-the-price-of-bitcoin/   16/16
